Citation Nr: 0102404	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of rib 
fractures.

3.  Entitlement to service connection for residuals of a left 
foot fracture.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND

The Board initially notes that during the pendency of the 
veteran's appeal but after his claims were most recently 
considered by the RO, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became effective.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board also notes that the veteran has alleged treatment 
for rib fractures at the Fort Carson, Colorado hospital, and 
for a left foot fracture at the Fort Leonard Wood, Missouri 
hospital, in 1971; there is no indication that the RO has 
attempted to contact either facility directly in order to 
obtain any pertinent service medical records for the veteran.  
In addition, at his November 1996 hearing before a hearing 
officer at the RO, the veteran reported serving in the U.S. 
Army and Naval Reserves, and with the U.S. Army National 
Guard, for several years after service.  The record reflects 
that the veteran has submitted additional service medical 
records from his active period of service, and from his 
service in the Army Reserves.  Under the circumstances, the 
Board concludes that additional efforts to obtain service 
medical records for the veteran are warranted.
 
With respect to the claim for service connection for PTSD, 
the record reflects that the veteran was afforded a VA 
psychiatric examination in September 1993, at which time he 
was diagnosed with PTSD secondary to Vietnam.  Notably, 
however, the examiner did not identify the stressor(s) 
supporting the diagnosis.  Under the circumstances, the Board 
is of the opinion that another VA examination of the veteran 
would be helpful in the adjudication of the instant claim.

With respect to the veteran's low back disability, the record 
reflects that he was afforded a VA examination in April 1994, 
at which time X-ray studies of the lumbosacral spine 
disclosed the presence of abnormalities, although a September 
1993 X-ray study was essentially normal.  While the examiner 
diagnosed the veteran with mechanical low back pain, he 
notably did not address the etiology of any low back 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he submit 
copies of any service medical 
records in his possession.  In 
addition, the RO should request that 
the veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, to 
include the Vet Center he attends 
and the Koala Center, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, to 
include from the Vet Center and the 
Koala Center, which have not already 
been obtained.  In any event, the RO 
should obtain treatment records of 
the veteran from the Marion, Indiana 
VA Medical Center for January 1994 
to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service as well as during his 
service in the U.S. Army and Naval 
Reserves and the Army National 
Guard.  Using any unit assignment 
information for the veteran 
obtained, the RO should contact the 
National Personnel Records Center 
(NPRC) and request that NPRC search 
its records for any additional 
service medical records for the 
veteran.  In any event, the RO 
should request that NPRC search its 
records for the Fort Carson, 
Colorado and Fort Leonard Wood, 
Missouri medical facilities from 
January 1966 to December 1972 and 
any service medical records 
referring to the veteran at any time 
during that period. 

4.  The RO should also contact the 
medical facilities at Fort Carson, 
Colorado and Fort Leonard Wood, 
Missouri, directly, and ask those 
facilities to search for any medical 
records for the veteran from 1966 to 
1972, and to provide any such 
records which are located.

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination to determine if the 
veteran has PTSD due to service 
stressor(s).  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The complete rationale for 
all opinions expressed should also 
be provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

6.  The RO also should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any currently present low back 
disability, rib fracture residuals, 
and left foot fracture residuals.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  If low back 
disability, rib fracture residuals 
or left foot fracture residuals are 
found, the examiner should be 
requested to provide an opinion with 
respect to each of the currently 
present disabilities as to whether 
it is at least as likely as not that 
the disability is etiologically 
related to service.  The rationale 
for all opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

7.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

8.  The RO should then readjudicate 
the veteran's claims for service 
connection for PTSD, residuals of 
rib fractures, residuals of a left 
foot fracture and low back 
disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


